December 11, 2012 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Neuberger Berman Equity Funds (series and classes of the Trust listed on Schedule A) File Nos.002-11357; 811-00582 Post-Effective Amendment No. 161 Ladies and Gentlemen: We have acted as counsel to Neuberger Berman Equity Funds (the “Trust”) in connection with the preparation of Post-Effective Amendment No. 161 to the Trust's Registration Statement on Form N-1A (the “Amendment”), and we have reviewed a copy of the Amendment being filed with the Securities and Exchange Commission. Pursuant to paragraph (b)(4) of Rule 485 under the Securities Act of 1933, we represent that, based on our review and our assessment of the disclosure changes being effected by the Amendment, the Amendment does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Very truly yours, /s/ K&L Gates LLP Securities and Exchange Commission December 11, 2012 Page 2 SCHEDULE A SERIES CLASSES Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Class A, Class C, Class R3 and Institutional Class Neuberger Berman Focus Fund Advisor, Class A, Class C, Institutional, Investor and Trust Classes Neuberger Berman Genesis Fund Advisor, Class R3, Institutional, Investor and Trust Classes Neuberger Berman Guardian Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Partners Fund Neuberger Berman Small Cap Growth Fund Advisor, Class A, Class C, Class R3, Institutional, Investor and Trust Classes Neuberger Berman International Equity Fund Neuberger Berman International Fund Neuberger Berman Regency Fund Neuberger Berman Socially Responsive Fund Class A, Class C, Class R3, Institutional, Investor and Trust Classes Neuberger Berman International Large Cap Fund Neuberger Berman Real Estate Fund Class A, Class C, Class R3, Institutional and Trust Classes Neuberger Berman Global Equity Fund Neuberger Berman Global Thematic Opportunities Fund Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Select Equities Fund Class A, Class C and Institutional Classes Neuberger Berman Large Cap Disciplined Growth Fund Class A, Class C, Class R3, Investor and Institutional Classes
